HILL, Circuit Judge,
dissenting:
In this case the petitioner is under a death sentence of the trial court of the State of Florida. He is seeking the writ of habeas corpus; he petitions this court for a certificate of probable cause to appeal from the district court’s denial of his petition, and moves us for a stay of execution. I respectfully dissent from the decision of the majority of the panel granting the petition and motion.
“[T]he severity of the penalty does not in itself suffice to warrant the automatic issuing of a certificate of probable cause.” Barefoot v. Estelle, 463 U.S. 880, 893, 103 S.Ct. 3383, 3394, 77 L.Ed.2d 1090 (1983). For this petitioner to gain a certificate of probable cause and the stay by our court of the final judgment of the courts of the State of Florida inevitably accompanying such a certificate, it was his burden to “make a ‘substantial showing of the denial of [a] federal right.’ ” Barefoot at 893, 103 S.Ct. at 3394, quoting Stewart v. Beto, 454 F.2d 268, 270 n. 2 (5th Cir.1971).
In my opinion, after careful review of all the motions, briefs, and record furnished to us and after extensive oral argument, petitioner has failed to carry that burden.
I should deny the petition for certificate of probable cause and the motion for a stay.